Citation Nr: 0740634	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-04 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypothyroidism.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1988 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was previously before the Board in October 
2006, and again most recently in March 2007; on both 
occasions it was remanded for further development of the 
record.

The veteran testified at a Board hearing at the RO in April 
2006.  A transcript of this hearing is associated with the 
claims file.


FINDING OF FACT

The veteran's service-connected hypothyroidism is productive 
of fatigability, constipation, and mental sluggishness; there 
is no clinical evidence of such symptoms as muscular weakness 
or of any mental disturbance clinically associated with the 
veteran's hypothyroidism.


CONCLUSION OF LAW

The criteria for entitlement to a rating of 30 percent (but 
no higher) for service-connected hypothyroidism have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7, Diagnostic Code 7903 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in April 2004, 
and in another letter sent in April 2007, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, the appellant 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the April 2004 letter was sent 
to the appellant prior to the June 2004 RO rating decision 
currently on appeal; the April 2007 letter was sent to the 
appellant prior to the most recent RO readjudication of this 
case in connection with the issuance of a supplemental 
statement of the case in August 2007.  The VCAA notices were 
therefore timely.  See Pelegrini v. Principi, 18 Vet.App. 112 
(2004).

The Board also notes that the April 2004 and April 2007 VCAA 
letters expressly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter dated November 
2006, and another in April 2007, which directly explained how 
VA determines disability ratings and effective dates.  These 
notice letters were provided to the appellant prior to the 
most recent RO readjudication of this case and issuance of a 
supplemental statement of the case in August 2007.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA post-service records, have been 
obtained.  The veteran was afforded a VA examination in 
November 2006 to evaluate current findings regarding his 
hypothyroidism.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service connected hypothyroidism warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet.App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The veteran's service-connected hypothyroidism has been rated 
by the RO under the provisions of Diagnostic Code 7903.  
Under this regulatory provision, a rating of 10 percent is 
warranted where findings show fatigability or where 
continuous medication is required for control.  A 30 percent 
rating may be assigned for findings of fatigability, 
constipation, and mental sluggishness.  A 60 percent rating 
is provided for findings of muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating is 
warranted where the disease is manifested by cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.

The veteran has alleged that a variety of symptoms he 
experiences are the result of hypothyroidism.  Preliminarily, 
the Board observes that the veteran has effectively alleged 
all of the symptoms contemplated by the criteria for a 60 
percent rating; such a rating requires the evidence to show 
muscular weakness, mental disturbance, and weight gain.  
However, the objective evidence of record clearly does not 
support assignment of a rating of 60 percent in this case.  
In particular, there is no medical evidence demonstrating 
muscular weakness and, significantly, the November 2006 VA 
examination report of record shows the veteran's muscle 
strength to be entirely normal upon clinical testing.  
Clinical testing during the November 2006 examination 
revealed "muscle strength was Grade 5/5 and equal of the 
upper and lower extremities."  No pertinent abnormalities 
were noted for the veteran's muscle or neurological testing, 
and these normal clinical findings are not contradicted by 
any other competent medical evidence of record.  As the 
preponderance of the objective probative evidence is against 
finding any demonstrable muscle weakness, the criteria for a 
60 percent disability rating under Diagnostic Code 7903 
cannot be met in this case.  Moreover, the Board observes 
that the criteria for the next highest rating of 100 percent 
also cannot be met in this case when the preponderance of the 
evidence is against finding any demonstrable muscle weakness.  
Thus, the Board turns its attention to the criteria for a 30 
percent disability rating for the remainder of this decision.

The veteran does specifically allege all of the requisite 
symptoms to warrant a 30 percent disability rating for 
hypothyroidism.  In considering whether the 30 percent rating 
is warranted, however, the Board believes that it must first 
address a significant medical opinion contained in the 
November 2006 VA examination report.  This report presents 
the examiner's conclusion that "It is more likely than not 
that the veteran is NOT taking replacement hormone as 
ordered."  The veteran's current 10 percent rating for 
hypothyroidism contemplates his medically determined need for 
continuous medication to control his hypothyroidism; this 
rating contemplates that symptoms may be more severe when 
uncontrolled due to noncompliance with the prescribed medical 
treatment.  Thus, in the Board's view, it is arguable that 
the emergence of the veteran's alleged symptoms may not be 
sufficient to demonstrate an actual increase in the severity 
of his hypothyroidism pathology, if those symptoms are due to 
the veteran's noncompliance with his medically required 
treatment regiment.

The Board has given careful consideration to this concern.  
The Board notes that the veteran's April 2006 hearing 
testimony begins with a clear assertion that he "is taking 
the recommended dosage" and is nevertheless unable to 
control his hypothyroidism.  The Board also observes that the 
veteran has previously, in May 2004, told a medical 
professional that he had not been diligent about taking his 
medication regularly "in the past," but that he had 
recently started to take his medication regularly.  The 
November 2006 VA examination report does not offer an express 
rationale or explanation for its finding that the veteran is 
probably not complying with his prescribed therapy, and there 
is no other medical evidence of record which clearly shows 
that the veteran has been substantially noncompliant with the 
therapy during the appeal period.  There is also no medical 
information addressing the extent to which the veteran's 
degree of nonconformance, if any, is responsible for his 
symptoms.  Without more, the Board does not find that there 
is sufficient probative evidence demonstrating noncompliance 
with prescribed treatment; there is no adequate rationale in 
the November 2006 report's statement sufficient to persuade 
the Board to find that the veteran's current symptoms are 
substantially the result of ongoing noncompliance with 
treatment.  The Board may not draw its own medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
A medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).

Under the circumstances of this case, including the fact that 
the evidence has been developed with two prior remands 
already, the Board believes that the record is adequately 
developed to reasonably adjudicate the case without remanding 
for another medical opinion.  There is not a persuasive 
preponderance of the evidence to show that the veteran is 
currently noncompliant with his treatment or that any degree 
of noncompliance is the primary cause of his current 
symptoms.  Although the evidence is certainly not clear on 
this matter, the Board believes that the evidence does not 
preponderate persuasively to show significant noncompliance 
with the prescribed treatment.  The benefit of the doubt is 
resolved in favor of the veteran.

In light of the above, the Board proceeds now to a broader 
analysis of the evidence regarding the veteran's symptoms.  
The Board finds that there is sufficient evidence of record, 
when resolving reasonable doubt in favor of the veteran, to 
support findings satisfying the criteria for a 30 percent 
disability rating for hypothyroidism; no rating in excess of 
30 percent is shown to be warranted.  To demonstrate 
entitlement to the disability rating of 30 percent, the 
evidence must show that the veteran suffers from 
fatigability, constipation, and mental sluggishness due to 
his hypothyroidism.  All of these symptoms have been alleged 
by the veteran and are reasonably supported by evidence of 
record.

The veteran has submitted a letter from his employer, dated 
November 2006, which shows that he has been warned for 
"working problems" involving "forgetfulness, drowsiness on 
the job."  The November 2006 employer's letter describes 
that these problems have gotten worse over time.  The Board 
considers this evidence to be supportive of the veteran's 
claim to the extent that it competently shows that the 
veteran has been observed to manifest the claimed symptoms of 
fatigability and mental sluggishness, to his own detriment, 
over an extended period of time and in increasing degrees of 
severity.

The Board observes that multiple VA outpatient medical 
records and the November 2006 VA examination report identify 
that the veteran is clinically diagnosed with depression.  
This diagnosis has not been clearly associated with nor 
disassociated from his hypothyroidism.  The depression 
diagnosis has been discussed in medical records as possibly 
involved in the veteran's sleep disturbances and mental 
sluggishness, including in an October 2006 psychiatric 
treatment record.  However, there is no medical evidence of 
record which offers a persuasive indication as to the extent 
that the veteran's mental systems may be attributed to 
hypothyroidism, depression, or both pathologies.  Although it 
appears possible that the veteran's mental sluggishness is 
the result of a pathology other than his hypothyroidism, the 
Board finds that there is no medical evidence persuasively 
indicating such a distinction, despite multiple prior remands 
to develop the record.  The Board notes that it is precluded 
from differentiating between symptomatology attributed to a 
non-service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet.App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet.App. 136, 140 (1996).  Thus, the 
observed symptoms of mental sluggishness will not be 
differentiated from the veteran's hypothyroidism pathology 
for the purposes of this decision.

With regard to the alleged symptom of constipation, the Board 
notes that the veteran is competent to testify to the fact 
that he experiences persistent constipation.  Additionally, 
the evidence of record reasonably corroborates the veteran's 
testimony to this effect.  The veteran has provided copies of 
several receipts for treatment supplies for constipation from 
2004 and 2005.  Moreover, the competent medical evidence of 
record acknowledges the veteran's constipation symptoms, 
including the November 2006 VA examination report which notes 
that the veteran currently takes Docusate stool softener to 
treat this symptom.  There is no medical evidence of record, 
including in the November 2006 VA examination report, which 
clearly contradicts the veteran's contention that he suffers 
from persistent constipation.  The Board believes that the 
most appropriate finding in this case, resolving reasonable 
doubt in favor of the veteran, is that the veteran does 
suffer from persistent constipation.

The Board notes that the November 2006 employer's letter does 
not indicate that the veteran's fatigability and mental 
sluggishness symptoms are actually the result of 
hypothyroidism.  The November 2006 VA examination report does 
not identify any link between fatigability, mental 
sluggishness, or constipation symptoms and the veteran's 
hypothyroidism.  The Board observes that an October 1992 VA 
examination report associated with the early history of the 
veteran's hypothyroidism does identify "occasional bouts of 
fatigability" at that time as apparently clinically 
associated with the hypothyroidism pathology.  The Board 
notes, however, that no other competent medical evidence of 
record clearly links the alleged symptoms to the veteran's 
hypothyroidism.

However, it is also true that no competent medical evidence 
of record specifically disassociates the veteran's pertinent 
symptoms from his hypothyroidism or persuasively attributes 
them entirely to another pathology; this includes the 
November 2006 VA examination report.  As this case has 
already been remanded twice previously, including for the 
purpose of providing the veteran with the November 2006 VA 
examination, the Board believes that the record is 
sufficiently developed and that the evidence is situated in 
relative equipoise with regard to these questions of whether 
the veteran's key symptoms are actually the result of his 
hypothyroidism.  The veteran is clearly diagnosed as 
suffering from a hypothyroidism pathology, and the symptoms 
of fatigability, mental sluggishness, and constipation are 
recognized by the rating criteria as manifestations of 
hypothyroidism.  As the record, following development 
accomplished in two prior remands, contains no medical 
evidence clearly disassociating these symptoms from the 
diagnosed hypothyroidism, the Board believes that resolving 
reasonable doubt in favor of the veteran yields a finding 
that the symptoms should be considered manifestations of 
hypothyroidism for the purposes of this decision.

In summary, the evidence in this case does not clearly 
support the veteran's claim of entitlement to a rating in 
excess of 10 percent for his hypothyroidism.  However, this 
case has been previously remanded for additional development 
on multiple occasions and there is no persuasive 
preponderance of the evidence against entitlement to a 30 
percent disability rating.  There is pertinent objective 
evidence which offers support to the veteran's claim and, in 
the Board's view, the evidence is at least in equipoise 
regarding whether the criteria for a 30 percent rating are 
met.  There is, however, a preponderance of the evidence 
persuasively showing that no rating in excess of 30 percent 
is warranted for the hypothyroidism.

The Board has carefully reviewed the veteran's own testimony 
and contentions and the Board understands fully the veteran's 
belief that the severity of his service-connected 
hypothyroidism may warrant a rating in excess of 30 percent.  
While the veteran, as a lay person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or the 
clinical features of a disability.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992). Only a medical professional 
can provide evidence of diagnosis or clinical severity of a 
disease or disorder, and in this case the preponderance of 
the competent medical evidence is against assigning any 
rating in excess of 30 percent for hypothyroidism.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service 
connected hypothyroidism has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision.  Reasonable doubt has been resolved 
in the veteran's favor to the extent of finding that a 30 
percent disability rating is warranted in this case; the 
preponderance of the evidence is against finding entitlement 
to any rating in excess of 30 percent for hypothyroidism.


ORDER

Entitlement to a disability rating of 30 percent for 
hypothyroidism, but no higher, is warranted throughout the 
period on appeal.  To this extent, the appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


